El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Se acusó al apelante de asesinar al dueño de un negocio que se alega asaltó junto con dos menores. El único testigo presencial de los hechos fue uno de los menores, a quien se le concedió inmunidad. La defensa del apelante fue al efecto de que el perpetrador del asalto y del asesinato lo fue el menor que lo incriminó. Adujo que el motivo que tuvo el menor para involucrarlo fue el de rencillas perso-nales que tuvieron su origen en la mala voluntad que le tiene el menor al acusado, pues en una ocasión aquél se dirigió impropiamente a su esposa y éste tuvo que lla-marle la atención e incluso le infligió castigo corporal. Por esta razón el agredido manifestó que se desquitaría. Para establecer como defensa esos hechos, el apelante presentó al testigo Reinaldo Martínez Sánchez, quien había presen-ciado el incidente antes relatado. A eso se limitó la decla-ración de Martínez Sánchez en el interrogatorio. En el contrainterrogatorio el fiscal le preguntó sobre el carácter del acusado. El testigo respondió que efectivamente co-nocía su buen carácter. Entonces el fiscal le preguntó que si conocía el hecho de que el apelante había sido acusado anteriormente por un delito similar y el acusado objetó. El tribunal sostuvo la objeción y ordenó la disolución del jurado. Suspendió los efectos de su dictamen para permitir que el Procurador General pudiera recurrir ante nosotros. En su recurso de certiorari (0-80-264), el Procurador apuntó que “el juez de instancia [erró] al resolver que no existía motivo alguno para traer a conocimiento del jurado la existencia de otros delitos alegadamente cometidos por el acusado”.
Al resolver el recurso expresamos que “[e]n juicio *828ante jurado por Asesinato en Primer Grado, Tentativa de Robo e Infracción a los Artículos 6 y 8 de la Ley de Armas, un testigo de defensa, quien no era un testigo de reputación declaró en el contrainterrogatorio que hacía dos años que conocía al acusado, que sabía que era una persona honrada, que le gusta trabajar, que siempre que se da tragos se los da socialmente, que es tranquilo y que él no pudo haber sido el que cometió el asesinato. El fiscal le pregunta entonces al testigo si no se había enterado de que el acusado había sido denunciado anteriormente por delito de robo, conspiración e infracción a la Ley de Armas. La defensa objetó; el testigo se limitó a contestar que no tenía conocimiento de eso. ... Si el tribunal cree que era improcedente el contrainterrogatorio del fiscal, sobre lo cual no estamos pasando juicio ahora, puede dar instrucciones al jurado para corregir el error. A su vez, si la defensa considera que el error no es subsanable mediante instrucciones al jurado, podría incluirlo en el señalamiento de errores en el correspondiente recurso de apelación, en caso de resultar convicto el acusado”.
Devuelto el caso al tribunal de instancia se continuó la celebración del juicio. El juez, visto los términos de nues-tra sentencia, admitió en evidencia las acusaciones y sen-tencias dictadas contra el acusado instruyendo al .jurado que la admitía para “impugnar al testigo de defensa Reinaldo Sánchez y no con ningún otro propósito”.
Las acusaciones y sentencias admitidas no podían usarse para impugnar al testigo pues éste una y otra vez reiteró que para la fecha de las acusaciones no conocía al acusado y el fiscal no presentó prueba para demostrar que sí lo conocía. El único propósito de esa evidencia era llevar a conocimiento del jurado que el acusado había cometido antes un delito similar y las instrucciones que transmitió el juez en nada impedían que el jurado las considerara. Ya en Reyes v. Tribunal Superior, 84 D.P.R. 29, 34 (1961), hicimos referencia a un estudio llevado a cabo por el Cole-*829gio de Derecho de la Universidad de Chicago que llegó a la conclusión de “que las instrucciones sólo sirven para que el jurado tenga más en cuenta la prueba que se le indica no debe considerar. Nota 24 U. Chi. L. Rev. 710 (1957)”.
No puede sostenerse la convicción a base de que el acusado no objetó el contrainterrogatorio del fiscal. Ciertamente no se requería que la defensa objetara la primera parte del contrainterrogatorio ya que el mismo era beneficioso para el acusado. Por otro lado si se oponía el jurado podía razonablemente deducir que la contestación del testigo le perjudicaría. Y en cuanto a la segunda parte, aquella referente a si el testigo tenía conocimiento de acusaciones anteriores, ya hemos visto que la objetó. Pero es que, además, la Regla 6 de las de Evidencia establece que “[n]ada de lo dispuesto en las Reglas 5 y 6 impedirá que un tribunal apelativo considere errores crasos y perjudiciales de admisión o exclusión de evidencia, a pesar de no haber mediado oportuna objeción, cuando el no corregir dichos errores resulte en un fracaso de la justicia”. Pueblo v. Oquendo, 83 D.P.R. 234 (1961). ¿Puede haber fracaso más grande de la justicia que se condene a una persona por hechos distintos de aquellos por los que se le está juzgando? En Pueblo v. Arteaga Torres, 93 D.P.R. 148 (1966), ratificamos la norma de que no procede pasar al jurado la alegación de reincidencia si el acusado acepta la comisión de los delitos anteriores. A ese efecto expresamos a la pág. 152:
Desde Pueblo v. Beltrán, 73 D.P.R. 509, 517 (1952), hemos estado sosteniendo que no es propio en ley el que pasen al jurado las alegaciones de la comisión de otros delitos conte-nidas en la acusación para demostrar reincidencia, cuando, por haberse aceptado el hecho, no hay controversia alguna ante el jurado sobre el particular. Véanse: Pueblo v. González, 80 D.P.R. 208, 210 (1958); Pueblo v. Colón, 81 D.P.R. 331, 334 (1959); Pueblo v. Aponte González, 83 D.P.R. 511, 517 (1961). Ya habíamos dicho en Pueblo v. Cando, 53 D.P.R. 547, 549 (1938), que el calificativo de subsiguiente *830antepuesto a la denominación de un delito no varía ni altera en manera alguna los elementos constitutivos del mismo. No se trata de un delito distinto en sus elementos, sino cometido después de ser convicto de otro, circunstancia que sólo se alega y se toma en consideración a los efectos de la impo-sición de la pena. Pueblo v. Conroig, 60 D.P.R. 168 (1942); Pueblo v. Almodóvar, 61 D.P.R. 685 (1943).
La norma de evitar que pase al jurado una acusación con la alegación de haberse cometido otros delitos cuando ésta se ha aceptado tiene su profunda razón de ser, más que en la mera inobservancia de un precepto estatutario, Art. 285 del Código de Enjuiciamiento Criminal según se ha interpre-tado, en el hecho básico de que no debe juzgarse a una persona sino por el delito específico que se le imputa y, excepto en los casos permisibles por vía de excepción para determi-nados fines y propósitos, permitir que el jurado se informe de la comisión de otros delitos que no están siendo juzgados puede producir un veredicto que no sea el producto entera-mente de un juicio justo e imparcial.
No hay duda de que el propósito del fiscal al presentar prueba de carácter del acusado era demostrar que ante los hechos imputados en el presente caso, el acusado se com-portó de conformidad con tal carácter, i.e., que si al acu-sado se le imputó un delito similar en una ocasión anterior lo más probable es que el que se le impute ahora sea cierto.
La Regla 20 de Evidencia expone la norma general de que la evidencia del carácter de una persona no es admisible cuando se ofrece para probar que en una ocasión específica la persona actuó de conformidad con tal carácter. Entre las excepciones que la propia regla señala se encuentran dos que, a nuestro juicio, gobiernan la presente situación. (1) La primera es la que reconoce el derecho absoluto del acusado de presentar evidencia de su carácter para probar que ante los hechos del caso por los *831que se le juzga, él actuó de conformidad con tal carácter. La segunda excepción permite al fiscal presentar prueba del mal carácter del acusado únicamente si el acusado ha presentado previamente prueba de su buen carácter. Al fiscal le está vedado presentar la prueba del mal carácter del acusado hasta tanto éste haya presentado su prueba de buen carácter. Ver Michelson v. United States, 335 U.S. 469 (1948).
De modo que el fiscal puede presentar prueba para refutar el buen carácter del acusado únicamente cuando el acusado haya presentado un testigo de reputación para que declare sobre su buen carácter. No obstante, como afirma Weinstein, un testigo de defensa que conoce el carácter del acusado pero que no ha sido presentado como testigo de reputación no se puede convertir en testigo de reputación al antojo del fiscal hasta tanto el acusado no haya abierto el asunto a discusión mediante la presentación de prueba de su buen carácter. Weinstein, Evidence, Sec. 404[05]. Permitirle al fiscal que pregunte a un testigo de defensa acerca del carácter del acusado sin que éste haya presentado prueba de esa naturaleza, vulneraría el derecho constitucional del acusado a un juicio justo e imparcial. Art. II, Sec. 11, de nuestra Constitución. El acusado tiene derecho tanto de presentar como de no presentar prueba. Si presenta prueba, ese derecho cobija la facultad de decidir cuál prueba presenta y cuál no. Si decide no presentar prueba de su carácter, el fiscal debe respetar el ejercicio de esa opción y abstenerse de introducir prueba claramente inadmisible, pues si algo resulta evidente de nuestras decisiones en Pueblo v. Padilla Arroyo, 104 D.P.R. 103 (1975), Pueblo v. Hernández Pérez, 93 D.P.R. 182 (1966), y Pueblo v. Archeval, 74 D.P.R. 512 (1953), es que si el acusado no “abre la puerta” el fiscal no puede forzarla. El acusado que se abstiene de presentar prueba de su carácter debe estar libre de la preocupación que supone la posibilidad de que el fiscal aduzca prueba *832de carácter en el contrainterrogatorio, ya que todo acusado tiene derecho a que se le juzgue únicamente por los hechos que dan margen a la acusación y no por otros.
Como en el presente caso el acusado no presentó prueba de su carácter era inadmisible la prueba objetada por el acusado. Procede la revocación de la sentencia y la cele-bración de un nuevo juicio.
El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente en la cual concurren los Jueces Asociados Señores Torres Rigual y Negrón García.
-0-

 Se trata de los incisos (A)(1) y (A)(2), los cuales resumen la llamada doc-trina de “abrir la puerta”. E. Chiesa, Evidencia de carácter y de conducta especí-fica bajo las Reglas de Evidencia de 1979, XV Rev. Jur. U.I.A. 45, 51 (1980).